DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 2/4/2021 has been entered. In the amendment, Applicant amended claims 1-12. Currently claims 1-12 are pending.

Claim Objections
Claims 1, 5, 7 and 11-12 are objected to because of the following informalities:  
“acquires” in ll. 11 and “compares” in ll. 13 of claim 1 should be changed to “acquire
“the determines …” in ll. 3 of claim 5 should be changed to “
“does not displays” in ll. 2 of claim 7 should be changed to “does not display
“output” in ll. 10 of claim 11 should be changed to “output,” and
“acquires” in ll. 12, “compares” in ll. 14 and “output” in ll. 15 of claim 12 should be changed to “acquire,”, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a movement range between the output and the different output”. However, the original disclosure presents, in para. [0079], “a movement range 502 of the visual line of the user” instead. The two movement ranges are not equivalent to each other. The former is much broader then the latter. In other words, the current claim language presents subject matter not disclosed in the original disclosure. 
Claims 2-10 are rejected because they depend on claim 1.
Claims 11 and 12 are each rejected for substantially the same rationale as applied to claim 1.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a movement range between the output and the different output”. It is unclear how the output and the different output move related to each other. Furthermore, claim 1 recites claim limitations “determine if the output includes a work project” and “determine if the movement range is less than or equal to a predetermined threshold”, but omits essential structural cooperative relationships of the limitations with other limitations in the instant invention. Such omission amounts to a gap between the necessary structural connections, e.g., how the results from the steps to “determine if the output includes a work project” and “determine if the movement range is less than or equal to a predetermined threshold” are employed by the claimed display device. Because of the omission, the instant claim is incomplete. See MPEP § 2172.01.  
Claims 2-10 are rejected because they depend on claim 1.
Claims 11 and 12 are each rejected for substantially the same rationale as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 2017/0010662) in view of Yoshida et al. (US 2016/0320622).
Regarding claim 1, Nishizawa teaches a display device (Fig. 1: HMD 100) comprising: 
a display unit (Figs. 1-4: right optical-image display section 26 and left optical-image display section 28; right display driving section 22 including right LCD 241 and left display driving section 24 including left LCD 242) that displays work support information through surrounding scenery ([0143]; [0148]-[0150]; [0158]-[0160]; Figs. 7 and 9-12); 
a sensor group (Figs. 1-4: right camera 61 and left camera 62, nine-axis sensor 66) including at least one imaging unit (Figs. 1-4: right camera 61 and left camera 62) that images in a visual line direction of a user (Fig. 3B; [0108]); and 
a processor (Fig. 1: inherent processor in control device 10; Fig. 4: control section 140; [0127]: “[T]he control section includes a CPU”) communicatively coupled to the sensor group and the display unit (Figs 1 and 4), wherein the processor is configured to 
determines a work state ([0033]: ll. 1-5; [0160]; [0190]) of the user based on an output ([0033]: “picked-up” image of the outside scene reads on an output) from the sensor group,

acquire a different output ([0033]: another image of the outside scene picked-up at different time from the output above) from the sensor group, the different output being captured by the sensor group, and
change display of the work support information ([0143]; [0148]-[0149]) on the display unit corresponding to the determined work state of the user ([0033]: last three lines; [0182]-[0184]; [0189]-[0191]; [0201]; [0203]-[0204]; Figs. 7B-7C, 8B, 9A-9D, 10A-10D, 12A-12B).
Nishizawa does not further teach:
the different output being captured by the sensor group for a predetermined amount of time,
the professor further configured to compare the output to the different output to determine a movement range between the output and the different output, and determine if the movement range is less than or equal to a predetermined threshold.
The differentiating limitations are used to determine the visual line of the user being maintained for a predetermined amount of time. The technique is not new.
Yoshida, for instance, teaches in Fig. 9, step 904 and paras. [0071] and [0073]:
a different output being captured by the sensor group for a predetermined amount of time ([0071]: first four lines; Examiner’s Note: a different output is interpreted as the visual line sensor output for the gaze point continued for a predetermined period of time, e.g., 3 seconds),

At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Yoshida’s technique with Nishizawa’s technique to reliably determine the user’s intension to work on the work object.

Regarding claim 2, Nishizawa/Yoshida teach the display device according to claim 1. Nishizawa further teaches the display device according to claim 1, wherein 
the processor displays the work support information in a superimposed manner or a non-superimposed manner on the work object through the display unit corresponding to the determined work state of the user ([0142]: “the HMD 100 displays the AR image to overlap the target OB gazed by the user”; [0158]: “[T]he display position of the AR contents may be either a position overlapping the position or a position around the target”).

Regarding claim 3, Nishizawa/Yoshida teach the display device according to claim 2. Nishizawa further teaches the display device according to claim 2, wherein 
the processor displays the work support information in a superimposed manner or a non-superimposed manner on the work area including the work object and a hand of the user ([0151]: “The input section detects an image of a pointer such as a hand of the user from picked-up images of the right camera 61 and/or the left camera 62 and detects and recognizes 

Regarding claim 4, Nishizawa/Yoshida teach the display device according to claim 3. Nishizawa further teaches the display device according to claim 3, wherein 
the processor determines whether the work state of the user is "non-work" ([0150]: “When the position detecting section 162 cannot recognize the target in the outside scene image”), "before work" (Fig. 8B; [0203]: first two sentences) or "during work" (Fig. 8B; [0203]: third and fourth sentences) based on the output from the sensor group ([0033]: ll. 1-5; [0160]; [0203]), 
the processor displays the work support information (Fig. 12: A1-A3, contents inside explanation box TX4) in a superimposed manner on the work object through the display unit when the work state of the user is determined as the "before work" (Fig. 8B; Fig. 12; [0142]: “the HMD 100 displays the AR image to overlap the target OB gazed by the user”; [0158]: “[T]he display position of the AR contents may be either a position overlapping the position”), and 
the processor displays the work support information in a non-superimposed manner on the work area when the work state of the user is determined as the "during work" (Fig. 8B; Fig. 12; [0158]: “[T]he display position of the AR contents may be … or a position around the target”; Examiner’s Note: explanation box TX4 and the contents inside it are displayed in a non-superimposed manner regardless of the work state of the user, including the condition when the work state of the user is determined as the "during work").

claim 5, Nishizawa/Yoshida teach the display device according to claim 3. Nishizawa further teaches the display device according to claim 3, wherein the processor 
determines whether the work state of the user is "non-work", ([0150]: “When the position detecting section 162 cannot recognize the target in the outside scene image”), "before work" (Fig. 8B; [0203]: first two sentences) or "during work" (Fig. 8B; [0203]: third and fourth sentences) based on the output from the sensor group ([0033]: ll. 1-5; [0160]; [0203]), 
displays the work support information (Fig. 12: A1-A3, contents inside explanation box TX4) in a non-superimposed manner  on the work object through the display unit when the work state of the user is determined as the "before work" (Fig. 8B; Fig. 12; [0158]: “[T]he display position of the AR contents may be … or a position around the target”; Examiner’s Note: explanation box TX4 and the contents inside it are displayed in a non-superimposed manner regardless of the work state of the user, including the condition when the work state of the user is determined as the "before work"), and 
displays the work support information in a superimposed manner on the work area when the work state of the user is determined as the "during work" (Fig. 8B; Fig. 12; [0142]: “the HMD 100 displays the AR image to overlap the target OB gazed by the user”; [0158]: “[T]he display position of the AR contents may be either a position overlapping the position”).

Regarding claim 6, Nishizawa/Yoshida teach the display device according to claim 1. Nishizawa further teaches the display device according to claim 1, wherein 
the processor displays, via the display, at least one of a work location and a work content that serve as the work support information in a superimposed manner or a non-overlap the target OB gazed by the user”; [0158]: “[T]he display position of the AR contents may be either a position overlapping the position or a position around the target”).

Regarding claim 7, Nishizawa/Yoshida teach the display device according to claim 1. Nishizawa further teaches the display device according to claim 1, wherein 
the processor displays or does not display the work support information on the display unit corresponding to the determined work state of the user ([0033]; [0150]; Examiner’s Note: when no target is detected, no work support information is displayed).

Claim 11 is rejected for substantially the same rationale as applied to claim 1.

Regarding claim 12, Nishizawa teaches a display system (Fig. 1: HMD 100) comprising: 
a display unit (Figs. 1-4: right optical-image display section 26 and left optical-image display section 28; right display driving section 22 including right LCD 241 and left display driving section 24 including left LCD 242) that displays work support information  ([0143] and [0148]-[0150]: “work support information” interpreted as AR contents/display corresponding to the outside scene; Figs. 5, 8: scenario data 123 selectively displayed as AR contents/display; Figs. 7, 9-12: AR text and/or images related to a detected real object/target) through surrounding scenery ([0143]; [0148]-[0150]; [0158]-[0160]; Figs. 7, 9-12); 

an information processing device (Fig. 1: inherent processor in control device 10; Fig. 4: control section 140; [0127]: “[T]he control section includes a CPU”) that controls display on the display device based on an output from the sensor group, wherein the information processing device is configured to: 
determine a work state of the user based on an output from the sensor group ([0033]: ll. 1-5; [0160]), 
determine if the output includes a work object ([0037]: “a target in the outside scene”; [0110]: target OB reads on “a work object”; [0148]-[0150]), 
acquires a different output ([0033]: another image of the outside scene picked-up at different time from the output above) from the sensor group, the different output being captured by the sensor group, and
change display of the work support information ([0143]; [0148]-[0149]) on the display unit corresponding to the determined work state of the user ([0033]: last three lines; [0182]-[0184]; [0189]-[0191]; [0201]; [0203]-[0204]; Figs. 7B-7C, 8B, 9A-9D, 10A-10D, 12A-12B)
Nishizawa does not further teach:
the different output being captured by the sensor group for a predetermined amount of time,

The differentiating limitations are used to determine the visual line of the user maintaining for a predetermined amount of time. The technique is not new.
Yoshida, for instance, teaches in Fig. 9, step 904 and paras. [0071] and [0073]:
a different output being captured by the sensor group for a predetermined amount of time ([0071]: first four lines; Examiner’s Note: a different output is interpreted as the visual line sensor output for the gaze point continued for a predetermined period of time, e.g., 3s),
the information processing device further configured to compares the output to the different output to determine a movement range between the output and the different output, and determine if the movement range is less than or equal to a predetermined threshold ([0073]).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Yoshida’s technique with Nishizawa’s technique to reliably determine the user’s intension to work on the work object.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 2017/0010662) in view of Yoshida et al. (US 2016/0320622), and further in view of Hokkanen et al. (US 2019/0161942).
Regarding claim 8, Nishizawa/Yoshida teach the display device according to claim 1. Nishizawa teaches the display device according to claim 1, wherein 

Nishizawa/Yoshida do not further teach changing display of the work support information is based on user information. However, it is not new in the related art to change display of work support information related to how to perform work according to user information such as the user’s skill level. 
In the same field of endeavor, Hokkanen, for instance, teaches in paras. [0023]-[0024] setting a selectable operation mode based on user specific adjustments, e.g., skill level data of a user, and in 1st sentence of para. [0102] displaying a selected operation mode on a displaying means (e.g., head-mounted display units 6 illustrated in Fig. 2). In other words, Hokkanen teaches changing display of work support information related to how to perform work according to an operator’s skill level. 
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Hokkanen’s technique with Nishizawa’s technique in view of Yoshida, enabling Nishizawa’s display device for changing display of work support information related to how to perform work based on user information such as the user’s skill level to satisfying a wide range of users having different skill levels.

Regarding claim 9, Nishizawa/Yoshida/Hokkanen teach the display device according to claim 8. Nishizawa/Yoshida/Hokkanen further teaches the display device according to claim 8, wherein 
st sentence).

Regarding claim 10, Nishizawa/Yoshida/Hokkanen teach the display device according to claim 9. Nishizawa/Yoshida/Hokkanen further teaches the display device according to claim 9, wherein the processor is further configured to determines the skill level of the user ([0064]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693